Citation Nr: 0532530	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  04-07 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received on 
the question of whether the character of the appellant's 
discharge from service in June 1984 is a bar to the payment 
of Department of Veterans Affairs (VA) benefits.

2.  Whether new and material evidence has been received on 
the question of whether the character of the appellant's 
discharge from service in June 1988 is a bar to the payment 
of Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service from May 1981 to 
June 1984, and from May 1985 to June 1988.  His first period 
of service ended with an other than honorable discharge.  His 
second period of service ended with the issuance of a bad 
conduct discharge pursuant to a special court martial 
conviction.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina that the character of the appellant's discharge from 
service in June 1984 barred his receipt of VA benefits and 
that new and material evidence had not been submitted as to 
the character of his discharge from service in June 1988.  

An October 1997 Board decision had found the character of the 
appellant's June 1988 discharge to be a bar to the payment of 
VA benefits; the appellant was notified of the denial and did 
not appeal.  The October 1997 Board decision, therefore, 
represents the last final action on the merits of the June 
1988 discharge claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Therefore, the appellant's June 1988 discharge claim 
may be reopened only if new and material evidence has been 
secured or presented since the October 1997 Board decision.  
Glynn v. Brown, 6 Vet. App. 523 (1994).  

A character of discharge decision issued by the VA Regional 
Office (RO) in Winston-Salem, North Carolina in January 1997 
held that the appellant's other than honorable discharge in 
June 1984 was the result of his willful and persistent 
misconduct which therefore barred him from receipt of VA 
benefits.  Notice of that decision was sent to the appellant 
that same month.  The appellant did not respond and the RO's 
decision became final in January 1998.  Accordingly, the 
Board has recharacterized the first period of service issue 
as set forth on the title page.

In August 2005, a hearing was held at the RO before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.

In October 2005, the appellant submitted a medical opinion 
that included a review of the appellant's mental health 
treatment in service.  The appellant also submitted a 
statement from his treating psychiatrist.  No waiver of 
review of that evidence by the agency of original 
jurisdiction has been submitted and therefore referral to the 
RO of evidence received directly by the Board is required.  
38 C.F.R. § 20.1304.  Since the case is being remanded, the 
RO will have the opportunity to consider the evidence 
submitted to the Board in October 2005.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case is remanded for 
action as described below.

The appellant testified at his August 2005 Travel Board 
hearing that he had submitted an appeal to the Navy Board for 
Correction of Military Records and that  his lawyer was going 
to be submitting a physician statement to the Navy Board.  



The aforementioned October 2005 physician's opinion appears 
to be prepared for an appeal to the Navy Board for Correction 
of Military Records.  The record does not currently indicate 
whether there has been any correction of the appellant's 
military records by the Navy Board.  

Under 10 U.S.C.A. § 1552 (West 2002) and 38 C.F.R. § 3.12(e) 
(2005), the action of a Board for Correction of Military 
Records granting an honorable discharge or a discharge under 
honorable conditions is final and conclusive on the VA.  Such 
action by a Board sets aside certain prior bars to VA 
benefits.  Under the circumstances this case is REMANDED for 
the following:

1.  The RO is to contact the appellant 
and his attorney to ascertain if the Navy 
Board for Correction of Military Records 
has issued its decision on the 
appellant's application for correction of 
his military records.  If so, the RO is 
to obtain a copy of that decision and 
associate it with the claims file.  
Otherwise, the RO is to defer its 
decision until the Navy Board's decision 
is issued.  In the alternative, the 
appellant and his representative are to 
be informed that review of the case may 
progress without this decision, if they 
so desire.

2.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for his 
psychiatric conditions since 1984, not 
already provided.  After obtaining the 
appropriate signed authorization for 
release of information from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the claim on appeal.  
In particular, 


the records of treatment by Dr. Dietzgen 
not already of record should be obtained.  
All correspondence, as well as any 
medical or treatment records obtained, 
should be made a part of the claims file.  
If private treatment is reported and 
those records are not obtained, the 
appellant and his representative should 
be provided with information concerning 
the negative results, and afforded an 
opportunity to obtain the records.

3.  After obtaining any additional 
evidence identified by the appellant and 
performing all other indicated 
development, the RO should readjudicate 
the two issues on appeal utilizing all 
applicable statutes and regulations, 
including those pertaining to new and 
material evidence.  

4.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


